It cannot be denied that the proposed instruction contained a correct declaration of legal principles. But the trial court instructed the jury on the general doctrine of reasonable doubt, and the effect of the requested instruction would have been to caution each juror not to yield his doubt for the reason that a majority of the jury might be in favor of a verdict of guilty. This is within the universal knowledge of persons of ordinary intelligence, and it is not reversible error to refuse an instruction which merely directs the attention of the jury to a manifest truth apparent to a person of ordinary intelligence. 16 C.J. 963, 1028; People v. Daskam, 123 Cal.App. 545,11 P.2d 670; State v. Blaine, 104 N.J. Law, 325, 140 A. 566; Wilder v. People, 86 Colo. 35, 278 P. 594, 65 A.L.R. 1260.